
	
		I
		111th CONGRESS
		2d Session
		H. R. 5930
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2010
			Mr. Towns introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 49, United States Code, to impose
		  limitations on airline practices concerning the expiration of tickets for air
		  transportation, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Consumer Protection in Airline Ticket
			 Validity Act of 2010.
		2.Expiration of tickets
			 for air transportation
			(a)In
			 generalSection 41712 of
			 title 49, United States Code, is amended by adding at the end the
			 following:
				
					(c)Expiration of
				tickets for air transportationIt shall be an unfair or deceptive practice
				under subsection (a) for any air carrier, foreign air carrier, or ticket
				agent—
						(1)to sell a ticket for air transportation
				that expires before the last day of the 3-year period beginning on the date of
				issuance of the ticket; or
						(2)to impose
				restrictions, penalties, or fees that are unreasonable, as determined by the
				Secretary, on rescheduling the itinerary of a passenger named on a ticket for
				air transportation if the rescheduling is requested before the ticket
				expires.
						.
			(b)RegulationsThe
			 Secretary of Transportation shall issue regulations to carry out the amendment
			 made by subsection (a).
			
